Exhibit 10.2

Execution Copy

19,060,000 Shares

GENTA INCORPORATED

Common Stock

PLACEMENT AGENCY AGREEMENT

August 5, 2005

PIPER JAFFRAY & CO.
U.S. Bancorp Center
800 Nicollet Mall
Minneapolis, Minnesota 55402

Ladies and Gentlemen:

      Genta Incorporated, a Delaware corporation (the “Company”) proposes,
subject to the terms and conditions contained herein and in the Subscription
Agreements in the form of Exhibit A attached hereto (the “Subscription
Agreements”) entered into with the Investors identified therein (each an
“Investor” and, collectively, the “Investors”), to issue and sell an aggregate
19,060,000 shares (the “Shares”) of common stock, $0.001 par value per share
(the “Common Stock”), of the Company directly to the Investors. The Company
desires to engage you as its placement agent (the “Placement Agent”) in
connection with such issuance and sale. The Shares are more fully described in
the Registration Statement (as hereinafter defined).

     1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

          (a) The Placement Agent agrees to act as the Company’s exclusive
placement agent in connection with the issuance and sale, on a best-efforts
basis, by the Company of the Shares to the Investors. Upon the occurrence of the
Closing (as hereinafter defined), the Company shall pay to the Placement Agent
six percent (6%) of the gross proceeds received by the Company from the sale of
the Shares. The Company acknowledges and agrees that the Placement Agent’s
engagement hereunder is not an agreement by the Placement Agent or any of its
affiliates to underwrite or purchase any securities or otherwise provide any
financing. Under no circumstances will the Placement Agent be obligated to
purchase any Shares for its own account and, in soliciting purchases of Shares,
the Placement Agent shall act solely as the Company's agent and not as
principal. Notwithstanding the foregoing, it is understood and



--------------------------------------------------------------------------------



agreed that the Placement Agent (or its affiliates) may, solely at its
discretion and without any obligation to do so, purchase Shares as principal.

          (b) Payment of the purchase price for, and delivery of the Shares
shall be made at a closing (the “Closing”) at the offices of Davis Polk &
Wardwell, counsel for the Company, at 450 Lexington Avenue, New York, New York
10017 at 10:00 a.m., New York City time, on the Closing Date to take place on
the third or fourth business day (as permitted under Rule 15c6-1 under the
Exchange Act) after the determination of the public offering price of the Shares
(such time and date of payment and delivery being herein called the “Closing
Date”). All such actions taken at the Closing shall be deemed to have occurred
simultaneously.

          (c) On the Closing Date, each Investor shall wire an amount equal to
the aggregate purchase price for the number of Shares such Investor has agreed
to purchase to an account designated by the Company and the Company shall cause
the transfer agent for the Shares to deliver to each Investor the number of
Shares set forth on the signature page to such Investor’s Subscription
Agreement, which delivery shall be made, with respect to an Investor, in
accordance with the procedures set forth in such Investor’s executed
Subscription Agreement.

          (d) The purchases of the Shares by each of the Investors shall be
evidenced by the execution of a Subscription Agreement substantially in the form
attached hereto as Exhibit A.

          (e) Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of Piper Jaffray & Co., solicit or accept offers to purchase
shares of its Common Stock or other equity-linked securities (other than
pursuant to the exercise of options or warrants to purchase shares of Common
Stock that are outstanding at the date hereof) otherwise than through the
Placement Agent.

     2. Representations and Warranties of the Company. The Company represents
and warrants to the Placement Agent and the Investors as of the date hereof and
as of the Closing Date, as follows:

          (a) Registration Statement.       The Company has prepared and filed
in conformity with the requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and published rules and regulations thereunder (the
“Rules and Regulations”) adopted by the Securities and Exchange Commission (the
“Commission”) a “shelf” Registration Statement (as hereinafter defined) on Form
S-3 (No. 333-114151), which became effective as of May 11, 2004 (the “Effective
Date”) including a Base Prospectus relating to the Shares (the “Base
Prospectus”), and such amendments and supplements thereto as may have been
required to the date of this Agreement. The term “Registration Statement” as
used in this Agreement means the registration statement (including all exhibits,
financial schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rule 430A or 434(d) under the Securities
Act), as amended and/or supplemented to the date of this Agreement, including
the Base Prospectus. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no

-2-



--------------------------------------------------------------------------------



proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the Commission. The Company, if required by the Rules
and Regulations of the Commission, proposes to file the Prospectus (as defined
below), with the Commission pursuant to Rule 424(b) of the Rules and
Regulations. The term “Prospectus” as used in this Agreement means the
Prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is not to be
filed with the Commission pursuant to Rule 424(b), the Prospectus in the form
included as part of the Registration Statement as of the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Placement Agent by the Company for use in connection with the offering and sale
of the Shares which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agent for such
use. Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424
under the Securities Act is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional Shares pursuant to Rule 462(b)
under the Rules (the “462(b) Registration Statement”), then any reference herein
to the Registration Statement shall also be deemed to include such 462(b)
Registration Statement.

          (b) Registration Statement and Prospectus. On the Effective Date, upon
the filing or first delivery to the Investors of the Prospectus, as of the date
hereof, and at the Closing Date, the Registration Statement (and any
post-effective amendment thereto) and the Prospectus (as amended or as
supplemented if the Company shall have filed with the Commission any amendment
or supplement to the Registration Statement or the Prospectus) complied and will
comply, in all material respects, with the requirements of the Securities Act
and the Rules and Regulations and the Exchange Act and the rules and regulations
of the Commission thereunder and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made, in the case of the Prospectus) not
misleading. Each Preliminary Prospectus, as of the date filed with the
Commission, did not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding the foregoing, none of the representations and
warranties in this paragraph 2(b) shall apply to statements in, or omissions
from, any Preliminary Prospectus, the Registration Statement or the Prospectus,
or any

-3-



--------------------------------------------------------------------------------



amendment or supplement thereto made in reliance upon, and in conformity with,
information herein or otherwise furnished in writing by the Placement Agent for
use in any Preliminary Prospectus, the Registration Statement or the Prospectus
or any amendment or supplement thereto (the “Placement Agent’s Information”).
With respect to the preceding sentence, the Company acknowledges that the only
Placement Agent’s Information is the statements with respect to the public
offering of the Shares set forth in the tenth paragraph under the heading “Plan
of Distribution” in the Prospectus. The Company has not distributed and will not
distribute, prior to the completion of the distribution of the Shares, any
offering material in connection with the offering and sale of the Shares, other
than the Registration Statement, any Preliminary Prospectus and the Prospectus.

          (c) Subsidiaries. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the Commission).
All of the issued and outstanding shares of capital stock of each of the
Company’s subsidiaries have been duly and validly authorized and issued and are
fully paid, nonassessable and free of preemptive and similar rights to subscribe
for or purchase securities, and, except as otherwise described in the
Registration Statement and Prospectus, the Company owns directly or indirectly,
free and clear of any security interests, claims, liens, proxies, equities or
other encumbrances, all of the issued and outstanding shares of such stock.

          (d) Financial Statements. The consolidated financial statements of the
Company, together with the related schedules and notes thereto, set forth or
incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable and fairly present (i) the
consolidated financial condition of the Company as of the dates indicated and
(ii) the results of operations, stockholders’ equity and changes in consolidated
cash flows of the Company for the periods therein specified; and such financial
statements and related schedules and notes thereto, comply as to form with the
applicable accounting requirements under the Securities Act and have been
prepared in conformity with United States generally accepted accounting
principles, consistently applied throughout the periods involved (except as
otherwise stated therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year-end adjustments). No
other financial statements or schedules are required by the Securities Act and
the Rules and Regulations to be included in the Registration Statement or
Prospectus.

          (e) Independent Accountants. To the Company’s knowledge, Deloitte &
Touche LLP (the “Accountants”), who have audited certain consolidated financial
statements of the Company and delivered their report with respect to the audited
consolidated financial statements and schedules included in the Prospectus, or
the Registration Statement, or incorporated by reference therein is, and during
the periods covered by its reports, was an independent public accounting firm
within the meaning of the Securities Act and the Rules and Regulations.

          (f) Organization. Each of the Company and its subsidiaries has been
duly incorporated or otherwise organized and is validly existing as a
corporation in good standing under the laws of its jurisdiction of incorporation
or organization (as applicable). Each of the Company and its subsidiaries has
full corporate power and authority to own and use its properties and assets and
to conduct its business as currently being carried on and as described in

-4-



--------------------------------------------------------------------------------



the Registration Statement and Prospectus, and is duly qualified to do business
as a foreign corporation in good standing in each jurisdiction in which it owns
or leases real property or in which the conduct of its business makes such
qualification necessary, except where the failure to so qualify or be in good
standing, as the case may be, would not have or reasonably be expected to result
in, individually or in the aggregate, a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole
(a “Material Adverse Effect”).

          (g) No Material Adverse Effect. Except as set forth in or otherwise
contemplated by the Registration Statement or the Prospectus, subsequent to the
respective dates as of which information is given in the Registration Statement
and the Prospectus, (a) neither the Company nor any of its subsidiaries has
sustained any loss or interference with its assets, businesses or properties
(whether owned or leased) from fire, explosion, earthquake, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or any
court or legislative or other governmental action, order or decree which has had
or would reasonably be expected to result in a Material Adverse Effect (b)
neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions, or declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; and (c) there has not been any change in
the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants), or any material change in the long-term debt, or any
issuance of options, warrants, convertible securities or other rights to
purchase the capital stock, of the Company or any of its subsidiaries, or any
Material Adverse Effect or any development that could reasonably be expected to
result in a Material Adverse Effect.

          (h) Legal Proceedings. Except as set forth in the Prospectus, there is
not pending or, to the knowledge of the Company, threatened or contemplated, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company or any of its
subsidiaries is the subject before or by any court or governmental agency,
authority or body, or any arbitrator, which, individually or in the aggregate,
would reasonably be expected to result in any Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement and the Subscription Agreements. There are (i)
no current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Securities Act to be described in the
Registration Statement and Prospectus that have not been so described and (ii)
there are no contracts or other documents that are required under the Securities
Act to be filed as exhibits to the Registration Statement that are not so filed
or will not be filed within the requisite time period.

          (i) Due Authorization and Enforceability. The Company has full legal
power and authority to enter into this Agreement and the Subscription Agreements
and to consummate the transactions contemplated hereby and thereby. This
Agreement and each of the Subscription Agreements have been duly authorized,
executed and delivered by the Company, and constitute valid, legal and binding
obligations of the Company, enforceable in accordance with their terms, except
as rights to indemnity hereunder may be limited by federal or state securities
laws and

-5-



--------------------------------------------------------------------------------



except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

          (j) No Conflicts. The execution, delivery and performance of the
Company of this Agreement and each of the Subscription Agreements and the
consummation of the transactions herein and therein contemplated, including the
issuance and sale of the Shares, will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default (or an event which with notice or lapse of time or both would constitute
a default) under, or require any consent or waiver under, or result in the
execution of any lien, charge or encumbrance upon any properties or assets of
the Company or its subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or bylaws of the Company or any of its
subsidiaries or (iii) result in any violation of any franchise, license, permit,
statute, law, rule or regulation applicable to the Company or any judgment,
order or decree of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or
assets, except, in the case of each of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

          (k) No Consents Required. No consent, approval, authorization, filing
with or order of or registration with, any court or governmental agency or body
is required for the execution, delivery and performance of this Agreement and
each of the Subscription Agreements or for the consummation of the transactions
contemplated hereby and thereby, including the issuance or sale of the Shares by
the Company, except such as have been obtained or made under the Securities Act
or the Exchange Act and such as may be required under applicable state
securities laws or by the by-laws and rules of the National Association of
Securities Dealers, Inc. (the “NASD”) in connection with the offer and sale of
the Shares by the Company and the distribution of the Shares by the Placement
Agent in the manner contemplated herein and in the Prospectus.

          (l) Capitalization. All of the issued and outstanding shares of
capital stock of the Company, including the outstanding shares of Common Stock,
are duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities that have not been waived in writing. The Company has
an authorized, issued and outstanding capitalization as is set forth in the
Registration Statement and the Prospectus (other than the grant of additional
options under the Company’s existing stock option plans, or changes in the
number of outstanding shares of Common Stock of the Company due to the issuance
of shares under the Company’s employee stock purchase plan or upon the exercise
or conversion of securities exercisable for, or convertible into, shares of
Common Stock outstanding on the date hereof) and such authorized capital stock
conforms to the description thereof set forth in the Registration Statement and
the Prospectus. The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects. Except as described in the Registration Statement and the

-6-



--------------------------------------------------------------------------------



Prospectus, as of the date referred to therein, the Company did not have
outstanding any options, warrants, agreements, contracts or other rights in
existence to purchase or acquire from the Company or any subsidiary of the
Company any shares of the capital stock of the Company or any subsidiary of the
Company.

          (m) The Shares. The Shares have been duly authorized by the Company
and, when issued, delivered and paid for in accordance with the terms of this
Agreement, will have been validly issued and will be fully paid and
nonassessable; and the capital stock of the Company, including the Common Stock,
conforms to the description thereof in the Registration Statement and
Prospectus. Except as otherwise stated in the Registration Statement and
Prospectus, there are no preemptive rights or other rights to subscribe for or
to purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s charter, by-laws or any agreement or
other instrument to which the Company is a party or by which the Company is
bound that have not been waived.

          (n) Title to Real and Personal Property. The Company and its
subsidiaries have good and valid title to all property (whether real or
personal) described in the Registration Statement and Prospectus as being owned
by them, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects except such as are described in the Registration
Statement and the Prospectus and except those that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The property held under lease by the Company and its subsidiaries is held by
them under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of the Company or its subsidiaries.

          (o) Title to Intellectual Property. The Company and its subsidiaries
own, possess, license or have other rights to use all foreign and domestic
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”), necessary for the conduct of their
respective businesses as now conducted or as proposed in the Prospectus to be
conducted. Except as set forth in the Prospectus and except where such
violations or infringements would not reasonably be expected to result in a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and (e)
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company and its subsidiaries infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim.

-7-



--------------------------------------------------------------------------------



          (p) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of any provision of its charter or bylaws or
similar organizational document, (ii) is in default in any respect, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) is in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its subsidiaries or any of
its properties, as applicable (including, without limitation, (i) the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) and (ii) those administered by
the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii) above, any violations or
defaults which, singularly or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

          (q) Permits. The Company and each of its subsidiaries has made all
filings, applications and submissions required by, and possesses all licenses,
certificates, permits and other authorizations issued by, the appropriate
federal, state or foreign regulatory authorities (including, without limitation,
the FDA, and any other foreign, federal, state or local government or regulatory
authorities performing functions similar to those performed by the FDA)
necessary for the ownership or lease of its property or the conduct of its
business as described in the Registration Statement and the Prospectus
(collectively, “Permits”), except for such Permits the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect; and
the Company and each of its subsidiaries has not received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has no reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

          (r) Taxes. The Company and its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns (or timely
filed applicable extensions therefore) required to be filed and are not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company or any
of its subsidiaries is contesting in good faith or any that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. There is no pending dispute with any taxing authority
relating to any of such returns and the Company has no knowledge of any proposed
liability for any tax to be imposed upon the properties or assets of the Company
for which there is not an adequate reserve reflected in the Company’s financial
statements included or incorporated by reference in the Registration Statement.

          (s) Listing. The Common Stock (including the Shares) is registered
pursuant to Section 12(g) of the Exchange Act and the Company, in the two years
preceding the date hereof, has not received any notification (written or oral)
from the Nasdaq National Market, any

-8-



--------------------------------------------------------------------------------



stock exchange, market or trading facility on which the Common Stock is or has
been listed (or on which it has been quoted) to the effect that the Company is
not in compliance with the listing or maintenance requirements of such exchange,
market or trading facility. The Company shall comply with all requirements of
the Nasdaq National Market with respect to the issuance of the Shares and shall
use its best efforts to have the Shares listed on the Nasdaq National Market on
or before the Closing Date.

          (t) Internal Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 and 15d-14 under
the Exchange Act), which are designed to ensure that material information
relating to the Company is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the Company’s Annual Report on Form
10-K or Quarterly Report on Form 10-Q, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the end of the period covered by the
Form 10-Q/A for the quarter ended March 31, 2005 (the “Evaluation date”). The
Company presented in its Form 10-Q/A for the quarter ended March 31, 2005 the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluation as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

          (u) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company on the other hand which is
required to be described in the Prospectus and which is not so described.

          (v) No Registration Rights. Except as described in the Prospectus, no
person or entity has the right to require registration of shares of Common Stock
or other securities of the Company because of the filing or effectiveness of the
Registration Statement with the Commission or by reason of the issuance and sale
of the Shares, except for persons and entities who have expressly waived such
right or who have been given proper notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right, and the Company is not required to file any registration statement for
the registration of any securities of any person or register any such securities
pursuant to any other registration statement filed by the Company under the
Securities Act for a period of at least 180 days after the Effective Date.

-9-



--------------------------------------------------------------------------------



          (w) Sarbanes-Oxley Act. The principal executive officer and principal
financial officer of the Company have made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

          (x) Compliance with Environmental Laws. (i) The Company and each of
its subsidiaries is in compliance with all rules, laws and regulation relating
to the use, treatment, storage and disposal of toxic substances and protection
of human health and safety or the environment (“Environmental Laws”) which are
applicable to its business; (ii) neither the Company nor its subsidiaries has
received any notice from any governmental authority or third party of an
asserted claim under Environmental Laws; (iii) the Company and each of its
subsidiaries has received all permits, licenses or other approvals required of
it under applicable Environmental Laws to conduct its business and is in
material compliance with all terms and conditions of any such permit, license or
approval, except, in the case of (i) and (iii), where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

          (y) Compliance with ERISA. Each of the Company and its subsidiaries
has fulfilled its obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of 1974
(“ERISA”) and the regulations and published interpretations thereunder with
respect to each “plan” (as defined in Section 3(3) of ERISA and such regulations
and published interpretations) in which employees of the Company and its
subsidiaries are eligible to participate and each such plan is in compliance in
all material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations. No “prohibited transaction” (as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) has occurred with respect to
any employee benefit plan which would reasonably be expected to result in a
Material Adverse Effect.

          (z) No Labor Disputes. No labor problem or dispute with the employees
of the Company or any of its subsidiaries exists or, to the Company’s knowledge,
is threatened or imminent, which would reasonably be expected to result in a
Material Adverse Effect. The Company is not aware that any key employee or
significant group of employees of the Company or any of its subsidiaries plans
to terminate employment with the Company or any such subsidiary.

          (aa) Insurance. The Company and each of its subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged or propose to engage after giving effect to the transactions
described in the Prospectus; all policies of insurance and fidelity or surety
bonds insuring the Company and each of its subsidiaries and their businesses,
assets, employees, officers and directors are in full force and effect; the
Company and each of its subsidiaries is in compliance with the terms of such
policies and instruments in all material respects; and the Company and each of
its subsidiaries has no reason to believe that it will not be

-10-



--------------------------------------------------------------------------------



able to ren     ew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that is not materially greater than the
current cost.

          (bb) No Stabilization. Neither the Company nor any of its subsidiaries
nor any of their officers, directors or affiliates has taken or will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company.

          (cc) Investment Company Act. Neither the Company nor any of its
subsidiaries is or, after giving effect to the offering and sale of the Shares
and the application of the proceeds thereof as described in the Prospectus, will
be required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.

          (dd) No Broker’s Fees. Neither the Company nor any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Company
or its subsidiaries or the Placement Agent for a brokerage commission, finder’s
fee or like payment in connection with the offering and sale of the Shares.

          (ee) Contracts. Each contract, document or other agreement described
in the Registration Statement and Prospectus or listed in the exhibits to the
Registration Statement or incorporated therein by reference is in full force and
effect, unless validly terminated in accordance with the provisions thereof, and
is valid and enforceable against, and to its knowledge, by the Company or its
subsidiary, as the case may be, in accordance with its terms.

          (ff) Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

          (gg) Foreign Corrupt Practices. Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, any director, officer, agent
or employee of the Company or its subsidiaries, has, directly or indirectly,
while acting on behalf of the Company or its subsidiaries (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (ii) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful bribe, rebate, payoff, influence, kickback or payment to any
foreign or domestic government official or employee.

          (hh) Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company and its
subsidiaries were and, if still pending, are being conducted in accordance in
all material respects with all statutes, laws, rules and regulations, as
applicable (including, without limitation, those administered by the FDA or by
any foreign, federal, state or local governmental or regulatory authority
performing functions

-11-



--------------------------------------------------------------------------------



similar to those performed by the FDA). The descriptions in the Registration
Statement and Prospectus of the results of such studies and tests are accurate
and complete in all material respects and fairly present the published data
derived from such studies and tests. Neither the Company nor any of its
subsidiaries have received any notices or other correspondence from the FDA or
any other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA with respect to any
ongoing clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests.

          (ii) Compliance Program. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA).

          (jj) Regulatory Filings. No material deficiencies have been asserted
by any applicable regulatory authority (including, without limitation, the FDA
or any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) with respect to any
filings, declarations, listings, registrations, reports or submissions.

          (kk) NASD Review. The Company satisfies the pre-1992 eligibility
requirements for the use of a registration statement on Form S-3 in connection
with the Offering contemplated thereby (the pre-1992 eligibility requirements
for the use of the registration statement on Form S-3 include (i) having a
non-affiliate, public common equity float of at least $150 million or a
non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (ii) having been subject to
the Exchange Act reporting requirements for a period of 36 months).

          (ll) NASD Rule 4350. No approval of the shareholders of the Company
under the rules and regulations of the Nasdaq National Market (including Rule
4350 of the Nasdaq National Marketplace Rules), and no approval of the
shareholders of the Company thereunder is required for the Company to issue and
deliver to the Purchasers the Stock, including such as may be required pursuant
to Rule 4350 of the Nasdaq National Marketplace Rules.

Any certificate signed by any officer of the Company and delivered to you or to
counsel for the Underwriters shall be deemed a representation and warranty by
the Company to each Underwriter as to the matters covered thereby.

     3.      Reserved.

     4.      Covenants. The Company covenants and agrees with the Placement
Agent as follows:

          (a) Effectiveness. The Registration Statement has become effective,
and if Rule 430A is used or the filing of the Prospectus is otherwise required
pursuant to Rule 424(b), the Company shall prepare the Prospectus in a form
approved by the Placement Agent and file such

-12-



--------------------------------------------------------------------------------



Prospectus pursuant to Rule 424(b) not later than the Commission’s close of
business on the business day following the execution and delivery of this
Agreement, or, if applicable, such earlier time as may be required by the Rules
and Regulations.

          (b) Amendments or Supplements. The Company will not, during such
period as the Prospectus would be required by law to be delivered in connection
with sales of the Shares by a Placement Agent or a dealer in connection with the
offering contemplated by this Agreement, file any amendment or supplement to the
Registration Statement or the Prospectus, except as required by law, unless a
copy thereof shall first have been submitted to the Placement Agent within a
reasonable period of time prior to the filing thereof and the Placement Agent
shall not have reasonably objected thereto in good faith.

          (c) Notice to Placement Agent. The Company agrees (i) for so long as
the delivery of a prospectus is required in connection with the offering or sale
of the Shares, to advise the Placement Agent promptly after it receives notice
thereof, of the time when any post-effective amendment to the Registration
Statement becomes effective; (ii) to advise the Placement Agent, promptly after
it receives notices thereof, (x) of any request by the Commission to amend the
Registration Statement or to amend or supplement the Prospectus or for
additional information, (y) of the issuance by the Commission, of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto or any order directed at any document incorporated by
reference therein or any amendment or supplement thereto or any order preventing
or suspending the use of the Prospectus or any amendment or supplement thereto
or (z) of the suspension of the qualification of the Shares for offering or sale
in any jurisdiction or of the institution or threatening of any proceeding for
any such purpose; and, (iii) in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Prospectus or suspending
any such qualification, promptly to use its reasonable best efforts to obtain
the withdrawal of such order.

          (d) Ongoing Compliance of the Prospectus. If, at any time when a
Prospectus relating to the Shares is required to be delivered under the Act, the
Company becomes aware of the occurrence of any event as a result of which the
Prospectus, as then amended or supplemented, would, in the reasonable judgment
of counsel to the Company or counsel to the Placement Agent, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or the Registration Statement, as then amended
or supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein not
misleading, or if for any other reason it is necessary, in the reasonable
judgment of counsel to the Company or counsel to the Placement Agent, at any
time to amend or supplement the Prospectus or the Registration Statement to
comply with the Act or the Rules and Regulations, the Company will promptly
notify the Placement Agent and, subject to Section 4(b) hereof, will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agent, without charge, such number of copies thereof as the
Placement Agent may reasonably request. The Company consents to the use of the

-13-



--------------------------------------------------------------------------------



Prospectus or any amendment or supplement thereto by the Placement Agent, and
the Placement Agent agrees to provide to each Investor, prior to the Closing, a
copy of the Prospectus and any amendments or supplements thereto.

          (e) Delivery of Copies. To deliver promptly to the Placement Agent and
its counsel such number of the following documents as the Placement Agent shall
reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (in each case
excluding exhibits), (ii) so long as a prospectus relating to the Shares is
required to be delivered under the Securities Act, as many copies of each
Preliminary Prospectus or the Prospectus or any amendment or supplement thereto;
(iii) any document incorporated by reference in the Prospectus (other than any
such information, documents and reports that are filed with the Commission
electronically via EDGAR or any successor system) and (iv) all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Shares under the Securities Act.

          (f) Use of Proceeds. The Company will apply the net proceeds from the
sale of the Shares in the manner set forth in the Prospectus Supplement under
the heading “Use of Proceeds”.

     (g) Reports. During a period of three years commencing with the date
hereof, the Company will furnish to the Placement Agent, copies of all periodic
and special reports furnished to the stockholders of the Company and all
information, documents and reports filed with the Commission, the NASD, Nasdaq
or any securities exchange (other than any such information, documents and
reports that are filed with the Commission electronically via EDGAR or any
successor system).

          (h) Blue Sky Compliance. The Company will promptly take from time to
time such actions as the Placement Agent may reasonably request to qualify the
Shares for offering and sale in connection with the offering under the
securities, or blue sky, laws of such jurisdictions as the Placement Agent may
designate; provided, however, that the Company shall not be obligated to qualify
as a foreign corporation in any jurisdiction in which it is not so qualified or
to file a general consent to service of process in any jurisdiction or subject
itself to taxation as doing business in any jurisdiction.

          (i) Lock-up Period. For a period of 90 days after the date hereof (the
“LockUp Period”), the Company will not directly or indirectly, (1) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, without the prior written
consent of Piper Jaffray & Co. (which consent may be withheld in its sole
discretion), other than (i) the Shares to be sold hereunder, (ii) securities
issued pursuant to stock option plans, deferred compensation plans, restricted
stock plans and employee stock purchase plans existing

-14-



--------------------------------------------------------------------------------



on, or upon the conversion or exchange of convertible or exchangeable securities
outstanding as of, the date of this Agreement; (iii) the issuance by the Company
of any shares of Common Stock as consideration for mergers, acquisitions, other
business combinations, or strategic alliances, occurring after the date of this
Agreement, provided that each recipient of shares pursuant to this clause (iii)
agrees that all such shares remain subject to restrictions substantially similar
to those contained in this subsection; (iv) the offer, issuance or sale of any
securities of the Company in exchange for any “underwater” options of the
Company; or (v) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof. Notwithstanding
the foregoing, for the purpose of allowing the Placement Agent to comply with
NASD Rule 2711(f)(4), if (1) during the last 17 days of the Lock-Up Period, the
Company releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16 day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the 18
day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless Piper Jaffray & Co. waives, in writing,
such extension. The Company agrees not to accelerate the vesting of any option
or warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.

          (j) Lock-up Agreements. The Company will cause each of its executive
officers and directors whose names are set forth on Exhibit C hereto to furnish
to the Placement Agent, prior to the Closing Date, a letter, substantially in
the form of Exhibit B hereto (the “Lock-Up Agreement”). The Company will enforce
the terms of each Lock-Up Agreement and issue stop transfer instructions to the
transfer agent for the Common Stock with respect to any transaction or
contemplated transaction that would constitute a breach or default under the
applicable Lock-Up Agreement.

          (k) Press Releases. Prior to the Closing Date, the Company will not
issue any press release or other communication directly or indirectly or hold
any press conference with respect to the Company, its condition, financial or
otherwise, or earnings, business affairs or business prospects (except for
routine oral marketing communications in the ordinary course of business and
consistent with the past practices of the Company and of which the Placement
Agent is notified), without the prior written consent of the Placement Agent,
unless in the reasonable judgment of the Company and its counsel, and after
notification to the Placement Agent, such press release or communication is
required by law.

          (l) Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Shares.

     5. Payment Of Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or cause to be paid all costs and expenses incident to the performance of the
obligations of the Company under this Agreement, including but not limited to
costs and expenses of or relating to (i) the preparation, printing, filing,
delivery, and shipping (including costs of mailing) of the

-15-



--------------------------------------------------------------------------------



Registration Statement (including the financial statements therein and all
amendments, schedules, and exhibits thereto), each Preliminary Prospectus, the
Prospectus, and any amendment thereof or supplement thereto, and the printing,
delivery, and shipping of the certificates representing the Shares, (ii) all
filing fees and fees and disbursements of the Placement Agent’s counsel incurred
in connection with the registration or qualification of the Shares for offering
and sale by the Company under the securities or blue sky laws of such
jurisdictions designated pursuant to Section 4(i), including the preparation and
printing of preliminary, supplemental and final Blue Sky Memoranda, (iii) the
fees and expenses of any transfer agent or registrar, (iv) fees, disbursements
and other charges of counsel to the Company, (v) if applicable, the filing fees
of the NASD in connection with its review of the terms of the public offering
and reasonable fees and disbursements of counsel for the Placement Agent in
connection with such review (including all COBRADesk fees); (vi) listing fees,
if any, for the quotation of the Common Stock on the Nasdaq National Market,
(vii) fees and disbursements of the accountants incurred in delivering the
letter(s) described in Section 6(i) of this Agreement and (viii) the costs and
expenses of the Company relating to investor presentations in connection with
the marketing of the offering of the Shares, including, without limitation,
expenses associated with the production of slides and graphics, fees and
expenses of any consultants engaged specifically by or with the approval of the
Company in connection with the presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any transportation arranged by the Company in connection with any
investor presentations.

     6. Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the following conditions:

          (a) No stop order suspending the effectiveness of the Registration
Statement or the qualification or registration of the Shares under the
securities or Blue Sky laws of any jurisdiction shall be in effect and no
proceedings for that purpose shall have been initiated or threatened by any
securities or other governmental authority (including, without limitation, the
Commission), and any request for additional information on the part of the staff
of any securities or other governmental authority (including, without
limitation, the Commission) shall have been complied with to the satisfaction of
the staff of the Commission or such other authorities and after the date hereof
no amendment or supplement to the Registration Statement or the Prospectus shall
have been filed unless a copy thereof was first submitted to the Placement Agent
and the Placement Agent did not reasonably object thereto in good faith.

          (b) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there shall not have been (i) any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
whether or not arising from transactions in the ordinary course of business, in
or affecting the business, general affairs, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries, taken as a whole, or (ii) any loss or interference with its
business from fire, explosion, storm, flood, act of war, terrorist act or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth in or
contemplated by the Registration Statement or the Prospectus, the effect of

-16-



--------------------------------------------------------------------------------



which, in any such case described in clauses (i) and (ii) above, is, in the
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated by the Prospectus.

          (c) The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that (i) the Registration Statement, or
any amendment or supplement thereto contains an untrue statement of a fact
which, in the opinion of the Placement Agent, is material, or omits to state any
fact which, in the opinion of the Placement Agent, is material and is required
to be stated therein or is necessary to make the statements therein not
misleading, or (ii) the Prospectus, or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of the Placement
Agent, is material, or omits to state any fact which, in the opinion of the
Placement Agent, is material and is required to be stated therein or is
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

          (d) Each of the representations and warranties of the Company
contained herein shall be true and correct at the Closing Date, as if made on
such date, and all covenants and agreements herein contained to be performed on
the part of the Company and all conditions herein contained to be fulfilled or
complied with by the Company at or prior to the Closing Date shall have been
duly performed, fulfilled or complied with.

          (e) The Placement Agent shall have received from Davis Polk &
Wardwell, corporate counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agent and dated the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

          (f) The Placement Agent shall have received from Hyman, Phelps &
McNamara, PC, regulatory counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agent and dated the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

          (g) The Placement Agent shall have received from Lowenstein Sandler
PC, such opinion or opinions, dated the Closing Date and addressed to the
Placement Agent, covering such matters as are customarily covered in
transactions of this type, and the Company shall have furnished to such counsel
such documents as it requests for the purpose of enabling it to pass upon such
matters.

          (h) Concurrently with the execution and delivery of this Agreement,
or, if the Company elects to rely on Rule 430A, on the date of the Prospectus,
the Accountants shall have furnished to the Placement Agent a letter, dated the
date of its delivery (the “Original Letter”), addressed to the Placement Agent
and in form and substance reasonably satisfactory to the Placement Agent,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters. At the Closing Date, the
Accountants shall have furnished to the Placement Agent a letter, dated the date
of its delivery, which shall confirm, on the basis of a review in accordance
with the procedures set forth in the Original Letter, that

-17-



--------------------------------------------------------------------------------



nothing has come to their attention during the period from the date of the
Original Letter referred to in the prior sentence to a date (specified in the
letter) not more than three days prior to the Closing Date which would require
any change in the Original Letter if it were required to be dated and delivered
at the Closing Date .

          (i) The Placement Agent shall have received on the Closing Date a
certificate, addressed to the Placement Agent and dated the Closing Date, of the
chief executive or chief operating officer and the chief financial officer or
chief accounting officer of the Company to the effect that:

               (i) the representations, warranties and agreements of the Company
in this Agreement were true and correct when made and are true and correct as of
the Closing Date; and the Company has complied with all agreements and satisfied
all the conditions on its part required under this Agreement to be performed or
satisfied at or prior to the Closing Date;

               (ii) the Registration Statement is effective and, to their
knowledge, as of the Closing Date, no stop order or other order suspending the
effectiveness of the Registration Statement or any amendment thereof or the
qualification of the Shares for offering or sale has been issued, and no
proceeding for that purpose has been instituted or are pending before or are
contemplated by the Commission or any state or regulatory body;

               (iii) the signers of said certificate have carefully examined the
Registration Statement and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the Prospectus), and (A) the Registration
Statement, or any amendment thereof, does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and the Prospectus,
as amended or supplemented, does not include any untrue statement of material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(B) no event has occurred as a result of which it is necessary to amend or
supplement the Prospectus in order to make the statements therein not untrue or
misleading in any material respect; and

               (iv) subsequent to the date of the most recent financial
statements included or incorporated by reference in the Prospectus, there has
been no change in the financial position or results of operation of the Company
and its subsidiaries that would have a Material Adverse Effect, or any change,
or any development including a prospective change, in or affecting the condition
(financial or otherwise), results of operations, business or prospects of the
Company and its subsidiaries taken as a whole, except as set forth in the
Prospectus.

          (j) The Shares shall have been approved for quotation on the Nasdaq
National Market and listed and admitted and authorized for trading on the Nasdaq
National Market, subject only to official notice of issuance. Satisfactory
evidence of such actions shall have been provided to the Placement Agent.

          (k) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as

-18-



--------------------------------------------------------------------------------



of the Closing Date, prevent the issuance or sale of the Shares; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Shares.

          (l) The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the transactions contemplated hereby,
including as an exhibit thereto this Placement Agency Agreement and any other
documents relating thereto.

          (m) The Company shall have entered into Subscription Agreements with
each of the Investors.

          (n) The Placement Agent shall have received copies of the executed
Lock-up Agreements executed by each person listed on Schedule I hereto, and such
Lock-up Agreements shall be in full force and effect on the Closing Date.

          (o) Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates or documents as the
Placement Agents shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent. The Company will furnish you with such conformed copies of
such opinions, certificates, letters and other documents as you shall reasonably
request.

     7. Indemnification and Contribution.

          (a) Indemnification of the Placement Agent. The Company agrees to
indemnifyand hold harmless the Placement Agent against any losses, claims,
damages or liabilities, joint or several, to which the Placement Agent may
become subject, under the Act or otherwise (including in settlement of any
litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Prospectus), (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any breach of the representations
and warranties of the Company contained herein and will reimburse each Placement
Agent for any legal or other expenses reasonably incurred by it in connection
with investigating or defending against such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Prospectus, or any
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by you, specifically for use in the
preparation thereof.

-19-



--------------------------------------------------------------------------------



In addition to their other obligations under this Section 7(a), the Company
agrees that it will reimburse the Placement Agent for all reasonable legal fees
or other expenses incurred in connection with investigating or defending any
such claim, action, investigation, inquiry or other proceeding, described in
this Section 7(a), as such fees and expenses are incurred.

          (b) Indemnification of the Company. The Placement Agent will indemnify
and hold harmless the Company against any losses, claims, damages or liabilities
to which the Company may become subject, under the Act or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Placement Agent), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto
(including any term sheet within the meaning of Rule 434 of the Rules and
Regulations), or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the
Prospectus, or any such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by you,
specifically for use in the preparation thereof, and will reimburse the Company
for any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending against any such loss, claim, damage, liability
or action.

          (c) Notice and Procedures. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve the indemnifying party from
any liability that it may have to any indemnified party except to the extent
such indemnifying party has been materially prejudiced by such failure. In case
any such action shall be brought against any indemnified party, and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate in, and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of the
indemnifying party’s election so to assume the defense thereof, the indemnifying
party shall not be liable to such indemnified party under such subsection for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if, in the sole judgment of the Placement
Agent, it is advisable for the Placement Agent to be represented by separate
counsel, the Placement Agent shall have the right to employ a separate counsel
to represent it, in which event the reasonable fees and expenses of such
separate counsel shall be borne by the Placement Agent except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the indemnifying party and the position of the
Placement Agent. An indemnifying party shall not be obligated under any
settlement agreement relating to any action under this Section 6 to which it has
not agreed in writing. In addition, no

-20-



--------------------------------------------------------------------------------



indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding unless such
settlement includes an unconditional release of such indemnified party for all
liability on claims that are the subject matter of the proceeding.

          (d) Contribution; Limitation on Liability. If the indemnification
provided for in this Section 7 is unavailable or insufficient to hold harmless
an indemnified party under subsection (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities referred to in
subsection (a) or (b) above, (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Placement
Agent on the other from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and the Placement Agent on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Placement Agent on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the placement agent
commissions received by the Placement Agent, in each case as set forth in the
table on the cover page of the Prospectus. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Placement
Agent and the parties’ relevant intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were to be determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the first sentence of this subsection
(d). The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending against any
action or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Placement Agent shall not be required to
contribute any amount in excess of the amount by which (x) the total price at
which the Shares placed by it and distributed to the public were offered to the
public exceeds (y) the amount of any damages that the Placement Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

          (e) Non-Exclusive Remedies. The obligations of the Company under this
Section 7 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls the Placement Agent within the meaning of the Act; and the
obligations of the Placement Agent under this Section 6 shall be in addition to
any liability that the Placement Agent may otherwise have and shall extend, upon
the same terms and conditions, to each director of the Company (including any
person

-21-



--------------------------------------------------------------------------------



who, with his consent, is named in the Registration Statement as about to become
a director of the Company), to each officer of the Company who has signed the
Registration Statement and to each person, if any, who controls the Company
within the meaning of the Act.

     8. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, and the agreements of the Placement Agent and the Company
contained in Section 7 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agent or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons and shall survive delivery of, and payment
for, the Shares.

     9. Termination.

          (a) The Placement Agent, shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if, prior to delivery and payment for the Shares (i) trading on or by
any of the New York Stock Exchange, the American Stock Exchange or the Nasdaq
National Market shall have been suspended or materially limited, (ii) trading of
any securities issued or guaranteed by the Company shall have been suspended on
any exchange or in any over-the-counter market, (iii) minimum or maximum prices
for trading shall have been fixed, or maximum ranges for prices for securities
shall have been required, on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market, by such exchange or by order of the
Commission or any other governmental authority having jurisdiction, (iv) a
banking moratorium shall have been declared by federal or New York state
authorities, (v) there shall have occurred any outbreak or escalation of
hostilities within our outside the United States or there shall have been a
declaration of a national emergency or war by the United States, or (vi) any
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such events specified in clause (v) or
(vi), in the judgment of the Placement Agent, is material and adverse and makes
it impractical or inadvisable to proceed with the completion of the sale of and
payment for the Shares on the Closing Date on the terms and in the manner
contemplated by this Agreement and the Prospectus. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 5 and Section 7 hereof shall at all times be effective.

          (b) If this Agreement shall be terminated pursuant to any of the
provisions hereof (other than a termination of the Placement Agent’s engagement
pursuant to Section 9(a)), or if the sale of the Shares provided for herein is
not consummated by reason of any failure, refusal or inability on the part of
the Company to perform any agreement on its part to be performed, or because any
other condition of the Placement Agent’s obligations hereunder required to be
fulfilled by the Company is not fulfilled, the Company will, subject to demand
by the Placement Agent, reimburse the Placement Agent for all reasonable
out-of-pocket disbursements (including reasonable fees and disbursements of
counsel) incurred by the Placement Agent in connection with this Agreement and
the proposed offering of the Shares.

     10. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and:

-22-



--------------------------------------------------------------------------------




  (a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to Piper Jaffray & Co., U.S. Bancorp Center, 800 Nicollet
Mall, Minneapolis, Minnesota 55402, Attention: James Martin, Esq. (Fax: (612)
303-1410), with a copy to: Lowenstein Sandler PC, 1251 Avenue of the Americas,
New York, New York 10020, Attention: Michael D. Maline, Esq. (Fax:
973-422-6873);       (b) if to the Company shall be delivered or sent by mail,
telex or facsimile transmission to Genta Incorporated, Two Connell Drive,
Berkeley Heights, New Jersey 07922, Attention: William P. Keane (Fax: (908)
286-6450), with a copy to: Davis Polk & Wardwell, 450 Lexington Avenue, New
York, New York 10017, Attention: Richard A. Drucker, Esq. (Fax: (212) 450-3745).
Any such notice shall be effective only upon receipt. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and shall be binding upon the Placement Agent, the Investors, the
Company, and their respective successors and the controlling persons, officers
and directors referred to in Section 7. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation, other than
the persons, firms or corporations mentioned in the preceding sentence, any
legal or equitable remedy or claim under or in respect of this Agreement, or any
provision herein contained; except that the indemnities of the Company contained
in Section 7 of this Agreement shall also be for the benefit of the Investors
and such Investors shall be indemnified to the same extent as the Placement
Agent hereunder. The term “successors and assigns” as herein used shall not
include any purchaser, by reason merely of such purchase.

     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.

     13. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

[Signature Page Follows]

-23-



--------------------------------------------------------------------------------



      If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

Very truly yours,      

GENTA INCORPORATED         By: /s/ Raymond P. Warrell   Name: Dr. Raymond P.
Warrell   Title: Chief Executive Officer


Accepted as of
the date first above written:

PIPER JAFFRAY & CO.

By: /s/ David. W. Stadinski  

--------------------------------------------------------------------------------

  Name: David W. Stadinski   Title: Principal




--------------------------------------------------------------------------------

 

Schedule of Exhibits



    Exhibit A:   Form of Subscription Agreement Exhibit B:   Form of Lock-up
Agreement Exhibit C:   List of Directors and Executive Officers




--------------------------------------------------------------------------------



Exhibit A

Form of Subscription Agreement



--------------------------------------------------------------------------------



Exhibit B

Form of Lock-up Agreement



--------------------------------------------------------------------------------



Exhibit C

List of Directors and Executive Officers Executing Lock-up Agreements

Raymond P. Warrell, Jr., M.D (Director)
William P. Keane
Loretta M. Itri, M.D
Jerome E. Groopman, M.D (Director)
Betsy McCaughey, Ph.D (Director)
Daniel D. Von Hoff, M.D (Director)
Harlan J. Wakoff (Director)
Douglas G. Watson (Director)
Michael S. Weiss (Director)



--------------------------------------------------------------------------------

